Application for approval of certificate of incorporation of Tioga County Legal Aid Society, pursuant to subdivision 5 of section 495 of the Judiciary Law, granted upon the following conditions: (1) approval shall expire on January 20, 1977, with leave to apply for extension as conditions may warrant when application is made, and (2) in addition to the requirements of the certificate of incorporation for compliance with statutes, rules and court decisions regulating the conduct of attorneys, the corporation, and its agents and employees, shall comply in all respects with the Code of Professional Responsibility adopted by the American Bar Association and approved by *738the New York State Bar Association, effective January 1, 1970. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.